Felton, Chief Judge.
In compliance with the judgment and instructions of the Supreme Court on certiorari in Home Finance Co. of Rome, Georgia, Inc. v. Bank of LaFayette, 215 Ga. 533 (111 S. E. 2d 359) and Bank of LaFayette v. Home Finance Co. of Rome, Georgia, Inc., 215 Ga. 535 (111 S. E. 2d 361), the judgments originally rendered by this court, except the ruling on the general demurrer to the petition, are vacated and the judgment of the trial court on the traverse of service and plea to< the jurisdiction by the finance company is reversed. This erroneous judgment by the trial court rendered the further proceedings in the case nugatory.

Judgment on the traverse of service and plea to- the jurisdiction reversed.


Quillian and Nichols, JJ., concur.